DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

MPEP § 502.03
	In light of what follows in this Office action, the examiner encourages the electronic filing of Form PTO/SB/439 (“Authorization For Internet Communications In A Patent Application Or Request To Withdraw Authorization For Internet Communications”), which would provide MPEP § 502.03 email communication authorization to the examiner.
	Please note that the authorization language of the Automated Interview Request (AIR) form only applies to the instant requested interview, and not ongoing email authorization as the Form 439 provides.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




Response to Amendment
	Applicant’s response, filed 06/17/2022, amended claims 21, 22, 28 & 35-37.  Claims 1-20 were previously canceled by preliminary amendment.  Claims 21-40 are pending.  Claims 21, 28, 35, 39 & 40 are independent.

Response to Arguments
Independent Claims 39 & 40
At the outset, the examiner points out that Applicant has not traversed the rejections of independent claims 39 and 40 set forth in the Office action mailed 03/17/2022, including the rejections under 35 U.S.C. §§ 101 (pages 2-6) & 103 (pages 23-28).  Although Applicant acknowledges the § 103 rejection on page 15 of the Remarks (“The Office Action rejects claims 39- 40 under 35 U.S.C. § 103 as being allegedly unpatentable over U.S. Patent Pub. No. 2014/0372202 to Hummel (‘Hummel’). Office Action at 23.”), no arguments were placed on the record for these claims.  Therefore, the rejections of claims 39 & 40 are repeated below from the previous Office Action.

Nonstatutory Double Patenting Rejections
Applicant requested that the nonstatutory double patenting rejections of claims 21-40 over claims 1-19 of USPN 10,423,674 be held in abeyance.  The rejections have been updated to reflect the current form of the claims and appear below.  A terminal disclaimer is still required to be filed.

Regarding Claims 21-38
Applicant’s arguments with respect to the rejections under 35 U.S.C. §§ 101, 102 & 103 of claims 21-38 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.

Claims 21-38, as currently amended, recite additional elements beyond the judicial exception of an abstract idea which, when considered as an ordered combination, integrate the judicial exception into a practical application such that it represents an improvement in the technological field.  Therefore, claims 21-38 are subject matter eligible.


Proposed Examiner’s Amendment to Place Claims in Condition for Allowance
	A comprehensive review of the present Application’s set of claims has been made and several terminology inconsistencies and antecedent basis issues prevent allowance of the claims.
	In the interest of compact prosecution, the examiner has drafted a proposed examiner’s amendment to make the claims internally consistent while still not introducing new matter.  The issues the amendment resolves will be set forth below, but an interview is recommended to discuss them at Applicant’s convenience.

	It is proposed that
	(i) Claims 21-27, 29, 30, 34 & 36-38 be amended, 
	(ii) Claims 28, 32, 33, 35, 39 & 40 be canceled, 
	(iii) Claims 41 & 42 be added,
	Such that claims 21-27, 29-31, 34, 36-38, 41 & 42 would be pending and allowable (subject to overcoming the nonstatutory double patenting rejection), as follows:

1 - 20. (Cancelled) 

21. (Currently Amended) A method, implemented by using one or more processors, 
receivingone or more parameters for the 
selectingthe one or more parameters for the 




predicting a first subsequent content item slot of a plurality of subsequent content item slots using a predictive model trained by a machine learning algorithm, wherein the predictive model determines a probability of co-occurrence of the first subsequent content item slot and the content item slot based on a position of the content item slot;
modifying a data table associated with the predictive model using Bayesian estimation, wherein the data table comprises (i) an indexing value, (ii) data associated with the content item slot, and (iii) data associated with the predicted first subsequent item slot;
in response to the parameter indicating the request is for one or more serialized content items, determining the predicted first subsequent content item slot based on the modified data table;
in response to determining the predicted first subsequent content item slot based on the modified data table, determining one or more parameters for the predicted first subsequent content item slot;
selectingfirst subsequent content item for the predicted first subsequent content item slot based on the determined one or more parameters for the predicted first subsequent content item slot; and 
transmitting(i) data to effect presentation of the selected (ii) data to effect presentation of the first subsequent content item for the predicted first subsequent content item slot, and (iii) metadata associated with the first subsequent content item, wherein the metadata comprises first subsequent content item slot.

22. (Currently Amended) The method of claim 21, wherein the indexing value is 

23. (Currently Amended) The method of claim 21, wherein the indexing value is 

24. (Currently Amended) The method of claim 21, wherein the selecting the the selecting the first subsequent content item 

25. (Currently Amended) The method of claim 21, further comprising: 
determiningsecond subsequent content item slot based on the modified data table; 
in response to determining the predicted second subsequent content item slot based on the modified data table,
determiningsecond subsequent content item slot
selectingsecond subsequent content item slot based on the determined one or more parameters for the second subsequent content item slot.

26. (Currently Amended) The method of claim 25, wherein the selecting the selecting the first subsequent content item, and the selecting the second subsequent content item are performed in parallel.

27. (Currently Amended) The method of claim 21, wherein the first subsequent content item are from the same third-party.

28. (Cancelled) 

29. (Currently Amended) The system of claim [[28]]41, wherein the one or more storage devices store[[s]] instructions that, when executed by the one or more processors, cause the one or more processors to perform operations further comprising: 
generating an ephemeral state frame for the resource[[,]]; and 
storing the data to effect presentation of the first subsequent content item for the predicted first subsequent content item slot and the metadata associated with the first subsequent content item 

30. (Currently Amended) The system of claim 29, wherein the ephemeral state frame is [[an]] a HyperText Markup Language (HTML) iframe.

31. (Previously Presented) The system of claim 29, wherein the ephemeral state frame is generated responsive to execution of a script of the resource.

32. (Canceled) 

33. (Canceled) 

34. (Currently Amended) The system of claim [[29]]41, wherein the one or more storage devices store[[s]] instructions that, when executed by the one or more processors, cause the one or more processors to perform operations further comprising: 
determining a configuration file is included with data for the resource, the configuration file including a parameter indicating a second subsequent content item is the content item[[,]]; 
determining the second subsequent content item has not been received[[,]]; and 
in response to determining the second subsequent content item has not been received, waiting a predetermined threshold period of time before transmitting a separate request for the second subsequent content item.

35. (Canceled)

36. (Currently Amended) The non-transitory computer readable storage device of claim [[35]]42, wherein the indexing value is 

37. (Currently Amended) The non-transitory computer readable storage device of claim [[35]]42, wherein the indexing value is 

38. (Currently Amended) The non-transitory computer readable storage device of claim [[35]]42, wherein the selecting the the selecting the first subsequent content item 

39. (Canceled) 

40. (Canceled)

41. (New) A system comprising: 
one or more processors; and 
one or more storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a request for a content item for a content item slot of a resource, the request including one or more parameters for the content item slot and a parameter indicating the request is for one or more serialized content items; 
selecting the content item based on the one or more parameters for the content item slot; 
predicting a first subsequent content item slot of a plurality of subsequent content item slots using a predictive model trained by a machine learning algorithm, wherein the predictive model determines a probability of co-occurrence of the first subsequent content item slot and the content item slot based on a position of the content item slot;
modifying a data table associated with the predictive model using Bayesian estimation, wherein the data table comprises (i) an indexing value, (ii) data associated with the content item slot, and (iii) data associated with the predicted first subsequent item slot;
in response to the parameter indicating the request is for one or more serialized content items, determining the predicted first subsequent content item slot based on the modified data table;
in response to determining the predicted first subsequent content item slot based on the modified data table, determining one or more parameters for the predicted first subsequent content item slot;
selecting a first subsequent content item for the predicted first subsequent content item slot based on the determined one or more parameters for the predicted first subsequent content item slot; and 
transmitting (i) data to effect presentation of the selected content item, (ii) data to effect presentation of the first subsequent content item for the predicted first subsequent content item slot, and (iii) metadata associated with the first subsequent content item, wherein the metadata comprises the one or more parameters for the predicted first subsequent content item slot.

42. (New) A non-transitory computer readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving a request for a content item for a content item slot of a resource, the request including one or more parameters for the content item slot and a parameter indicating the request is for one or more serialized content items; 
selecting the content item based on the one or more parameters for the content item slot; 
predicting a first subsequent content item slot of a plurality of subsequent content item slots using a predictive model trained by a machine learning algorithm, wherein the predictive model determines a probability of co-occurrence of the first subsequent content item slot and the content item slot based on a position of the content item slot;
modifying a data table associated with the predictive model using Bayesian estimation, wherein the data table comprises (i) an indexing value, (ii) data associated with the content item slot, and (iii) data associated with the predicted first subsequent item slot;
in response to the parameter indicating the request is for one or more serialized content items, determining the predicted first subsequent content item slot based on the modified data table;
in response to determining the predicted first subsequent content item slot based on the modified data table, determining one or more parameters for the predicted first subsequent content item slot;
selecting a first subsequent content item for the predicted first subsequent content item slot based on the determined one or more parameters for the predicted first subsequent content item slot; and 
transmitting (i) data to effect presentation of the selected content item, (ii) data to effect presentation of the first subsequent content item for the predicted first subsequent content item slot, and (iii) metadata associated with the first subsequent content item, wherein the metadata comprises the one or more parameters for the predicted first subsequent content item slot.


Claim Objections
Claims 21-40 are objected to because of the following informalities:  

The examiner submits that the above proposed examiner’s amendment, particularly the treatment of claim 21, makes self-explanatory the items which are objected to as preventing the claims from being clearly defined and resolve ambiguities in the present language.  However, a non-exhaustive list appears below:
“by one or more data processors”, “using one or more data processors”, “one or more processors” and other variations appear throughout the set of claims.  However, these do not appear for every body element of the claims (e.g., see the transmitting step of claim 21).  The proposed examiner’s amendment standardizes treatment throughout the claims.
“first content item” and “first content item slot” appear in the claims, however there is only a single content item ever introduced in the claims.  This is distinguished from the subsequent content items which appear after the content item.  For the two subsequent content items and their respective slots, ordinal labels are applied to them.  Further, the subsequent content items are now introduced as a plurality because the request is for “serialized content items”, and a single content item would never occur as a series.  
The contents of the data table and what is modified are unclear, as well as its impact on the remainder of the claim.
The occurrence of operations in response to specified conditions has been streamlined with consistent language.
Where there is ambiguity regarding what elements are operated in during a step, romanettes have been introduced to enumerate them while still remaining open-ended (e.g., comprises).
Regarding claim 30, an iframe only occurs as an element in HTML (as opposed to a generic frame), and the claim provides context to what that is as supported by the specification.

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claims 21, 28, & 35 have been amended to recite:
“predicting, by the one or more data processors, by a predictive model, wherein the predictive model comprises a machine learning algorithm, a probability of co-occurrence of a subsequent content item slot and the first content item slot based on a position of the first content item slot” and 
“modifying, by the one or more processor and based on the predictive model, a data table comprising an indexing value and data associated with the first content item slot and the predicted subsequent item slot using a Bayesian estimate”.

	Regarding the modifying step, first, it is unclear as currently recited if there are three separate things which are intended to be modified.  Second, it is unclear what the estimate is intended to be an estimation of.  Third, the phrase “the predicted subsequent item” lacks antecedent basis.

	The remaining claims are rejected for their dependency on a rejected independent claim.

	Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claim 39 & 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 39 & 40 recite receiving, by one or more data processors, a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items; selecting, using one or more data processors, a first content item based on the parameters for the first content item slot; determining, using one or more data processors and responsive to the parameter indicating the request for the first content item is for one or more serialized content items, a predicted subsequent content item slot; determining, using one or more data processors, one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot; selecting, using one or more data processors, a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot; and transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot. 
The limitation of receiving, by one or more data processors, a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items; selecting, using one or more data processors, a first content item based on the parameters for the first content item slot, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “request” in the context of this claim encompasses the user manually request for a first content item. 
Similarly, the limitation of selecting, using one or more data processors, a first content item based on the parameters for the first content item slot, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “selecting” in the context of this claim encompasses the user picking that a first content item based on the parameters for the first content item slot. 
Similarly, the limitation of determining, using one or more data processors and responsive to the parameter indicating the request for the first content item is for one or more serialized content items, a predicted subsequent content item slot; determining, using one or more data processors, one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user determining that the first content item is serialized content items, a predicted subsequent content item slot.
Similarly, the limitation of selecting, using one or more data processors, a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “selecting” in the context of this claim encompasses the user picking that a subsequent content item for the predicted subsequent content item slot.
Similarly, the limitation of transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “transmitting” in the context of this claim encompasses the user sending that the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, and metadata.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform those steps. The processor in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform those steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 39 & 40 are not patent eligible.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39 & 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 & 19 of U.S. Patent No. 10,423,674.

Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify, add or omit the additional elements of claims 18 & 19 to arrive at claims 39 & 40 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

USPN 10,423,674
Present Application 16/566,076
18. A method for serving multiple content items responsive to a single content item request comprising: 

receiving, by one or more data processors, a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items; 

selecting, using one or more data processors, a first content item based on the parameters for the first content item slot; 

determining, using one or more data processors and responsive to the parameter indicating the request for the first content item is for one or more serialized content items, a predicted subsequent content item slot 

based on an indexing value and a data structure, the indexing value based on a document object position of the first content item slot, the data structure comprising one or more probability values for an occurrence of one or more predicted subsequent content item slots, 

the predicted subsequent content item slot determined by filtering a predicted subsequent content item slot from the one or more predicted subsequent content item slots of the data structure based on a predetermined threshold value for the one or more probability values; 

determining, using one or more data processors, one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot; 

selecting, using one or more data processors, a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot; and 

transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot.
39. A method for serving multiple content items responsive to a single content item request comprising: 

receiving, by one or more data processors, a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items; 

selecting, using one or more data processors, a first content item based on the parameters for the first content item slot; 

determining, using one or more data processors and responsive to the parameter indicating the request for the first content item is for one or more serialized content items, a predicted subsequent content item slot, 









the predicted subsequent content item slot determined by filtering a predicted subsequent content item slot from the one or more predicted subsequent content item slots of the data structure based on a predetermined threshold value for the one or more probability values; 

determining, using one or more data processors, one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot; 

selecting, using one or more data processors, a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot; and 

transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot.
19. A system for receiving multiple content items responsive to a single content item request comprising: one or more processors; and one or more storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

receiving a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items; 

selecting a first content item based on the parameters for the first content item slot; 

determining, responsive to the parameter indicating the request for the first content item is for one or more serialized content items, a predicted subsequent content item slot 

based on an indexing value and a data structure, the indexing value based on a document object position of the first content item slot, the data structure comprising one or more probability values for an occurrence of one or more predicted subsequent content item slots, 

the predicted subsequent content item slot determined by filtering a predicted subsequent content item slot from the one or more predicted subsequent content item slots of the data structure based on a predetermined threshold value for the one or more probability values; 

determining one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot; 

selecting a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot; and 

transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot.
40. A system for receiving multiple content items responsive to a single content item request comprising: one or more processors; and one or more storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

receiving a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items; 

selecting a first content item based on the parameters for the first content item slot; 

determining, responsive to the parameter indicating the request for the first content item is for one or more serialized content items, a predicted subsequent content item slot, 









the predicted subsequent content item slot determined by filtering a predicted subsequent content item slot from the one or more predicted subsequent content item slots of the data structure based on a predetermined threshold value for the one or more probability values; 

determining one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot; 

selecting a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot; and 

transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (U.S. 2009/0158326), in view of Hummel (U.S. 2014/0372202).

(Claim 39)
Hunt discloses substantially all of the elements, a method for serving multiple content items responsive to a single content item request comprising: 
receiving, by one or more data processors, (1304 of Fig. 13), a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series);   
selecting, using one or more data processors, a first content item based on the parameters for the first content item slot, (1208 of Fig. 12  representing a currently selected episode, paragraph [0043]; Fig. 11-12); 
determining, using one or more data processors and responsive to the parameter indicating the request for the first content item is for one or more serialized content items, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series), a predicted subsequent content item slot, (the user already viewed episodes 1 to 11 and has automatically selected episode 12 as the next episode to be viewed, paragraph [0121]; Fig. 11-12; wherein as the next episode to be viewed [Wingdings font/0xE8] predicted); 
determining, using one or more data processors, one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot, (one or more other icons 1210 of Fig. 12 representing episodes later in order than the currently selected episode of icon 1216 and are displayed in the right side of the list, paragraph [0123]; Fig. 11-12); 
selecting, using one or more data processors, a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot, (a "Choose another episode" option, a screen display comprises an ordered list  of icons representing episodes in a program series. Numbers on icons in list  indicate episode numbers or ordinal positions of episodes in a program series, paragraph [0122]; Fig. 11-12); and 
transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, (currently selected episode, is displayed in larger form, is highlighted, brightened in comparison to other icons that are grayed out, paragraph [0123]; Fig. 11-12), and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot, (displays metadata corresponding to the new currently selected episode and displays that new information as metadata, paragraph [0127]; Fig. 11-12).  
Although Hunt discloses substantially all of the elements, Hunts fails to specifically disclose the predicted subsequent content item slot determined by filtering a predicted subsequent content item slot from the one or more predicted subsequent content item slots of the data structure based on a for predetermined threshold value the one or more probability values.
Hummel teaches each probability value can be associated with a particular content item slot of the two or more content item slots and indicate a probability that a product of a predicted performance measure for the particular content item and the bid value for the particular content item is between a highest bid value for the particular content item slot and a next highest bid, (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Hunt's system to include a predetermined threshold period of time as taught by Hummel, for display for the user between a highest bid value for the particular content item slot and a next highest bid.

(Claim 40)
Hunt discloses substantially all of the elements, a system for receiving multiple content items responsive to a single content item request comprising: 
one or more processors, (1304 of Fig. 13); and 
one or more storage devices, (1310 of Fig. 13) storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a request for a first content item for a first content item slot of a resource, the request including parameters for the first content item slot and a parameter indicating the request is for one or more serialized content items, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series); 
selecting a first content item based on the parameters for the first content item slot, (1208 of Fig. 12  representing a currently selected episode, paragraph [0043]; Fig. 11-12);   
determining, responsive to the parameter indicating the request for the first content item is for one or more serialized content items, (choosing an episode among a plurality of episodes associated with a series, paragraph [0119]; Fig. 11-12; wherein parameter [Wingdings font/0xE8] “Scrubs” in Fig. 12; serialized [Wingdings font/0xE8] episodes of series), a predicted subsequent content item slot, (the user already viewed episodes 1 to 11 and has automatically selected episode 12 as the next episode to be viewed, paragraph [0121]; Fig. 11-12; wherein as the next episode to be viewed [Wingdings font/0xE8] predicted); 
determining one or more parameters for the predicted subsequent content item slot responsive to determining the predicted subsequent content item slot, (one or more other icons 1210 of Fig. 12 representing episodes later in order than the currently selected episode of icon 1216 and are displayed in the right side of the list, paragraph [0123]; Fig. 11-12); 
selecting a subsequent content item for the predicted subsequent content item slot based on the determined one or more parameters for the predicted subsequent content item slot, (a "Choose another episode" option, a screen display comprises an ordered list  of icons representing episodes in a program series. Numbers on icons in list  indicate episode numbers or ordinal positions of episodes in a program series, paragraph [0122]; Fig. 11-12); and 
transmitting, responsive to the request for the first content item, data to effect presentation of the selected first content item, data to effect presentation of the subsequent content item for the predicted subsequent content item slot, (currently selected episode, is displayed in larger form, is highlighted, brightened in comparison to other icons that are grayed out, paragraph [0123]; Fig. 11-12), and metadata associated with the subsequent content item, the metadata indicative of the one or more parameters for the predicted subsequent content item slot, (displays metadata corresponding to the new currently selected episode and displays that new information as metadata, paragraph [0127]; Fig. 11-12).
Although Hunt discloses substantially all of the elements, Hunts fails to specifically disclose the predicted subsequent content item slot determined by filtering a predicted subsequent content item slot from the one or more predicted subsequent content item slots of the data structure based on a predetermined threshold value for the one or more probability values.
Hummel teaches each probability value can be associated with a particular content item slot of the two or more content item slots and indicate a probability that a product of a predicted performance measure for the particular content item and the bid value for the particular content item is between a highest bid value for the particular content item slot and a next highest bid, (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Hunt's system to include a predetermined threshold period of time as taught by Hummel, for display for the user between a highest bid value for the particular content item slot and a next highest bid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        07/30/2022